Citation Nr: 1543563	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-04 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for right second through fifth hammer toes status post fifth toe fracture prior to October 21, 2013, and an initial rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for right second through fifth hammer toes and assigned a 0 percent (noncompensable) rating effective November 1, 2010.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2013.  A copy of the hearing transcript is of record.  In January 2015, the claim was remanded to the Appeals Management Center (AMC) for additional development.  In April 2015, the AMC issued a rating decision granted a 10 percent rating for the Veteran's right foot hammer toe condition effective from October 21, 2013.  The appeal now returns to the Board for further review.


FINDINGS OF FACT

1.  Prior to October 21, 2013, the Veteran's right second through fifth hammer toes, status post fifth toe fracture, was not manifested by hammer toes of all toes on the right foot.

2.  From October 21, 2013, the Veteran's right second through fifth hammer toes, status post fifth toe fracture, involved all toes on the right foot, without any indication of claw foot.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right second through fifth hammer toes, status post fifth toe fracture, have not been met prior to October 21, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5282 (2015).

2.  The criteria for an initial rating higher than 10 percent for right second through fifth hammer toes, status post fifth toe fracture, have not been met from October 21, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5282 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose and its application is no longer required because the claim has been substantiated).  In addition, the Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right foot hammer toe disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In this case, the Veteran's right second through fifth hammer toes are rated as noncompensable under Diagnostic Code (DC) 5282 prior to October 21, 2013, and rated at 10 percent under DC 5284 from that date.

Under DC 5282, a single hammer toe deformity warrants a noncompensable rating.  When all toes have hammer toe, without claw foot, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5282.

DC 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the rating schedule.  Under this code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  DC 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot.  The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In November 2010, a VA examiner diagnosed the Veteran with hammer toes on the second through fifth toes of the right foot.  At the time, the Veteran reported pain in his right foot extending from the toe to the heel, rated as 2/10 to 3/10 in severity, and exacerbated by activity.

An additional examination in July 2012 noted that hammer toes affected all toes on the right foot except the great toe.  No claw foot was present.  The Veteran reported using orthotic insoles.

During his October 2013 hearing, the Veteran testified that his main problem was discomfort from the ankle to the mid-foot.  He had problems with balance and falls, as well as pain, swelling, and stiffness.

An additional VA examination was conducted in April 2015.  The Veteran reported constant foot pain, rated as 7/10 to 10/10 in severity.  He described having a decreased ability to perform weightbearing activities during flare-ups of his condition.  On examination, all toes on the right foot were affected by hammer toe.  No claw foot was present.  The examiner noted that the Veteran's right foot disabilities resulted in less movement than normal, excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on nonweight-bearing, swelling, deformity, instability of station, disturbance of locomotion, interference with standing, and lack of endurance.

Based on the evidence, the Board finds that a compensable rating is not warranted prior to October 21, 2013.  Under DC 5282, a 10 percent rating is warranted when all toes on a foot are affected by hammer toe.  In this case, the VA examinations from November 2010 and July 2012 both documented that the great toe was not affected by hammer toe, and therefore the plain criteria for a higher rating have not been satisfied.

From October 21, 2013, a rating higher than 10 percent is not warranted.  The VA examination conducted in April 2015 documents all of the right toes as being affected by hammer toe, without the presence of claw foot.  This falls squarely within the 10 percent rating under DC 5282.  However, there is no indication that this hammer toe disability results in any additional impairment of the foot that more closely approximates a "moderately severe" foot injury and a 20 percent rating under DC 5284.  In making this determination, the Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  

It is particularly noteworthy in this case that, in addition to his right foot hammertoes, the Veteran is also service-connected for a right ankle strain and bilateral pes planus with plantar fasciitis.  Impairment from these disabilities is not to be considered when establishing a rating for the hammer toe disability on appeal.  38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Similarly, while the April 2015 VA examiner noted that the Veteran's right foot was manifested by less movement than normal, excess fatigability, incoordination , and other limitations, the Board notes that this examiner recorded complete findings relating to the Veteran's feet, including those related to pes planus and plantar fasciitis.  It does not appear that the previously-described limitations are specific to the hammer toe disability.  Because the rating schedule specifically contemplates this Veteran's disability during this portion of the appeal period (hammer toes of all five toes on a foot, without claw foot) as being 10 percent disabling, a rating higher than 10 percent is not warranted.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right hammer toes with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  As stated earlier, the rating criteria for a 10 percent rating under DC 5282, hammer toes affecting all toes on a foot without claw foot, is the exact description of the Veteran's disability in this case for the period starting October 21, 2013.  There is no indication that his condition results in any symptoms or manifestations so far outside the rating schedule as to render its application inadequate.


ORDER

A compensable rating for right second through fifth hammer toes status post fifth toe fracture prior to October 21, 2013, is denied.

A rating higher than 10 percent for right second through fifth hammer toes status post fifth toe fracture from October 21, 2013, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


